OPINION
ODOM, Judge.
This is an application for post-conviction writ'of habeas corpus, pursuant to Article 11.07, V.A.C.C.P., wherein petitioner alleges in his application for writ of habeas corpus that he was denied the effective assistance of counsel at his trial, which resulted in his entering unknowing and involuntary pleas of guilty. The contentions have been reviewed and found to be without merit. Cf. Cross v. Metcalfe, Tex.Cr.App., 582 S.W.2d 156.
The application was improvidently set. It should have been denied without written opinion.
The requested relief is denied.
McCORMICK, J., concurs in the result.